
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 1217
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 14, 2011
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To repeal the Prevention and Public Health
		  Fund.
	
	
		1.Repealing Prevention and
			 Public Health Fund
			(a)In
			 generalSection 4002 of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 300u–11) is
			 repealed.
			(b)Rescission of
			 unobligated fundsOf the funds made available by such section
			 4002, the unobligated balance is rescinded.
			(c)Notice of
			 Rescission of Unobligated FundsNot later than 10 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 post on the public website of the Department of Health and Human Services a
			 notice of—
				(1)the rescission,
			 pursuant to subsection (b), of the unobligated balance of funds made available
			 by such section 4002; and
				(2)the amount of such
			 funds so rescinded.
				
	
		
			Passed the House of
			 Representatives April 13, 2011.
			Karen L. Haas,
			Clerk
		
	
